        Case 1:19-cv-05638-KPF Document 48 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREGORY WEBSTER and LISA
WEBSTER,

                          Plaintiffs,               19 Civ. 5638 (KPF)
                   -v.-                                  ORDER
CITY OF NEW YORK,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On February 12, 2021, Plaintiffs requested that the Court compel the

production of certain documents in unredacted form, which documents were

produced to Plaintiffs following the completion of briefing on Defendant’s

pending motion for summary judgment. (Dkt. #44). Following its receipt of

Defendant’s February 19, 2021 letter opposing Plaintiffs’ request (Dkt. #46),

earlier today, the Court ordered Defendant to submit unredacted versions of

the documents for the Court’s in camera review (Dkt. #47). Defendant has

since submitted the requested documents to the Court, and the Court has

reviewed the documents in light of the arguments raised in the parties’ letter

briefing. Having carefully considered both the documents and the arguments

presented by the parties, the Court has determined that the documents are not

responsive, and do not implicate any additional relevant evidence. Accordingly,

Plaintiffs’ application is DENIED.
      Case 1:19-cv-05638-KPF Document 48 Filed 02/23/21 Page 2 of 2




    SO ORDERED.

Dated: February 23, 2021
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
